Order entered June 6, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01141-CR
                                      No. 05-17-01142-CR

                          GEORGE EDWARD PURDY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F07-33144-S, F07-33145-S

                                           ORDER
       Our records show that on March 9, 2018, appellant’s counsel, Sharita Blacknall, filed an

Anders brief in these appeals.     Our records do not show, however, that counsel filed a

corresponding motion to withdraw as counsel to accompany the Anders brief.

       Accordingly, Sharita Blacknall is ORDERED to file, within TEN DAYS of the date of

this order, a motion to withdraw as counsel.


                                                        /s/   LANA MYERS
                                                              JUSTICE